DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 02/09/2022. Claims 1, 6 and 14 have been amended. Claim 18 includes the status of “currently amended”, but no amendment has been submitted. Thus, claim 18 remains as originally presented as in the claims filed on 4/15/2021.   

Terminal Disclaimer
3.	The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,498,964 and 10,992,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…stabilizing first images of a physical environment captured by the image capture device; responsive to detecting an exceptional activity, stopping stabilizing of second images of 

7. 	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 14, the prior art does not teach or fairly suggest “…set at least one of a pitch angle or a roll angle of the image stabilization device to respective constant values and allow a yaw angle of the image stabilization device to vary; while the yaw angle of the image stabilization device is less than a threshold angle, maintain the yaw angle at a constant relative to a reference platform; and when the yaw angle reaches the threshold angle, stop keeping the yaw angle of the image stabilization device relative to a the reference platform constant; and set the yaw angle of the image stabilization device to follow a direction of motion of the reference platform…” and used in combination with all of the other limitations of claim 14.

9. 	Claims 15-17 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.

10. 	Regarding claim 18, the prior art does not teach or fairly suggest “…vary a yaw angle of an image stabilization device so that the yaw angle remains constant relative to 

11. 	Claims 19-20 depend on allowable claim 18. Therefore, the dependent claims are also held allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/22/2022